Citation Nr: 0017368	
Decision Date: 06/30/00    Archive Date: 07/05/00

DOCKET NO.  99-01 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for headaches.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to 
September 1991.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  

Initially, one of the matters the Board must address is which 
issue or issues are properly before it at this time.  Under 
the provisions of 38 U.S.C.A. § 7105(a) (West 1991), an 
appeal to the Board must be initiated by a notice of 
disagreement and completed by a substantive appeal after a 
statement of the case is furnished to the veteran.  In 
essence, the following sequence is required: There must be a 
decision by the RO, the veteran must express timely 
disagreement with the decision, VA must respond by explaining 
the basis of the decision to the veteran, and finally the 
veteran, after receiving adequate notice of the basis of the 
decision, must complete the process by stating his argument 
in a timely-filed substantive appeal.  See 38 C.F.R. 
§§ 20.200, 20.201, 20.202, and 20.203 (1999).

In September 1998, the veteran stated that he was filing a 
notice of disagreement regarding the decision to deny service 
connection for headaches.  At this time, additional issues 
were also raised.  These additional issues were addressed by 
the RO in a September 1998 rating determination.  A notice of 
disagreement to the September 1998 rating determination was 
not received from the veteran or his representative.  In 
November 1998, a Statement of the Case regarding the issue of 
new and material evidence to reopen a claim of service 
connection for headaches was issued by the RO.  In January 
1999, the veteran filed a timely substantive appeal to the 
November 1998 Statement of the Case.  At this time, the 
veteran specifically indicated that he was filing an appeal 
regarding the claim of service connection for headaches.  
Accordingly, this is the sole issue before the Board at this 
time.

In April 1999, the veteran withdrew his request for a hearing 
before the Board.  Accordingly, the Board will proceed with 
the adjudication of this claim at this time.




FINDINGS OF FACT

1.  All available relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
received.

2.  In a December 1993 rating determination, the claim of 
service connection for headaches was denied by the RO.  The 
veteran was notified of this determination in January 1994.  
A timely notice of disagreement to this determination was not 
received from the veteran. 

3.  The additional evidence obtained since the RO's 
unappealed rating determination is either cumulative or 
redundant and, by itself or in connection with the evidence 
previously assembled, is not so significant that it must be 
considered in order to adjudicate fairly the veteran's claim 
for service connection for headaches.  


CONCLUSION OF LAW

New and material evidence to reopen the veteran's claim of 
service connection for headaches has not been submitted.  
Accordingly, the claim is not reopened.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In September 1982, the veteran was treated for complaints of 
headaches.  At his separation evaluation in July 1991, the 
veteran did note frequent or severe headaches.  However, no 
chronic headache condition was ever diagnosed during the 
veteran's active service.  

In his initial claim for compensation in March 1993, the 
veteran made no reference to headaches. At an August 1993 VA 
general medical evaluation, the veteran noted tension 
headaches that had been occurring for several years.  It was 
indicated that these occurred three times per week while in 
the Navy.  It was reported that these headaches were now 
being treated with Tylenol.  The veteran was assessed with 
having tension headaches.  The VA evaluator failed to 
associate this condition with the veteran's active service.

In a December 1993 rating determination, the RO noted that 
service medical records show that the veteran was seen in 
1982 for treatment of a headache.  It was found that since 
the evidence of record did not establish that the veteran 
developed a chronic headache disorder during service, service 
connection for this condition was not warranted.  At this 
time, the RO noted the veteran's reference to headaches three 
times per week in the Navy.  The veteran was notified of this 
determination in January 1994.  A notice of disagreement to 
this determination was not received.  

In December 1997, the veteran petitioned to reopen his 
previously denied claim of service connection for headaches 
based on new and material evidence from a Dr. Smith.  The RO 
was requested to obtain new and material private medical 
evidence from Dr. Smith.  In December 1997, the RO contacted 
Dr. Smith's office requesting pertinent medical records.  
Additional medical records were obtained.  In a November 1997 
outpatient treatment report, it was indicated that a 
physician had been requested to sign a form indicating that 
the veteran had a severe disability associated with his 
headaches.  In November 1997, the veteran stated to the 
examiner that this condition was service connected.  The 
physician explained to the veteran that the records did not 
indicate a severe disability and that he would have to go 
through the VA to have this form signed.  While treatment for 
headaches is indicated, the health care provider did not 
associate this condition with the veteran's active service.

Additional medical evaluations and treatment records were 
obtained.  However, none of these records associate the 
veteran's headache condition with his active service. 

In his September 1998 notice of disagreement, the veteran 
contends that he did not clearly state the symptomatology of 
his headache condition when examined and that the examining 
physician did not objectively address the issue of migraine 
headaches.  In his substantive appeal of January 1999, it is 
again noted that the veteran experienced severe headaches 
during his period of service.  It was contended that these 
entries "demonstrate a continuity of treatment and 
consistent and chronic headache disorders."  It is contended 
that it should be reasonably assumed that the current 
condition is an extension of the veteran's diagnosed 
headaches as manifested on active duty.

Written argument was presented by the veteran's 
representative in April and May 2000.

Analysis

Pursuant to 38 U.S.C.A. § 5108 (West 1991), the Board must 
reopen a previously and finally disallowed claim when "new 
and material" evidence is presented or secured with respect 
to that claim.  See 38 U.S.C.A. § 7105(c) (West 1991) and 
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  
38 C.F.R. § 3.156(a) (1999) provides as follows:  

New and material evidence means evidence not 
previously submitted to agency decision makers 
which bears directly and substantially upon the 
specific matter under consideration, which is 
neither cumulative nor redundant, and which by 
itself or in connection with evidence previously 
assembled is so significant that it must be 
considered in order to fairly decide the merits of 
the claim.

New evidence means more than evidence which has not been 
previously physically of record.  To be "new" additional 
evidence must be more than merely cumulative.  Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).  However, for the 
purposes of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although 
not its weight, is to presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992). 

The U.S. Court of Appeals for Veterans Claims (Court), in 
Elkins v. West, 12 Vet. App. 209 (1999), announced a post-
Hodge three-step analysis to apply in determining whether to 
reopen previously and finally denied claims.  Under the 
Elkins test, the Board must first determine whether the 
veteran has presented new and material evidence under 
38 C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108.  Second, if new and 
material evidence has been presented, immediately upon 
reopening the claim, the Board must determine whether, based 
upon all the evidence of record in support of the claim, the 
claim as reopened (as distinguished from the original claim) 
is well grounded pursuant to 38 U.S.C.A. § 5107(a) (West 
1991).  Third, if the claim is well grounded, the Board may 
then proceed to evaluate the merits of the claim but only 
after ensuring the VA's duty to assist under 38 U.S.C.A. 
§ 5107(b) has been fulfilled.  

The Statement of the Case issued by the RO appears to use the 
language invoking the standard utilized by the Court in 
Colvin in deciding this case.  In Colvin, the Court 
determined that new and material evidence required that the 
evidence was reasonably likely to change the outcome when 
viewed in light of all the evidence of record.  In Hodge, the 
United States Court of Appeals for the Federal Circuit 
determined that the Court's definition of new and material 
evidence imposed a higher burden on claimants than the VA 
regulatory definition because it specifically focused on the 
likely impact the new evidence submitted will have on the 
outcome of the claim.  In this case, the Board has reviewed 
this issue under the current standard articulated in Hodge.  
In this case, the Board finds that the RO effectively ruled 
under both the now invalid standard in Colvin and the correct 
standard in Hodge.  In particular, since the RO found the 
additional evidence was cumulative, and thus not new, the 
citation to the now invalidated Colvin standards as to 
materiality would be moot as it was therefore not necessary 
for the RO to rule upon materiality.  Consequently, since the 
veteran was provided a decision in accordance with Hodge by 
the RO, it is not prejudicial for the Board to proceed with 
the adjudication of this claim at this time under  Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Even if the veteran has a chronic headache disorder at this 
time, such a disability would still need to be shown as 
associated with his active service.  In this case, the 
veteran has supplied no new competent medical evidence to 
support his theory that his current alleged chronic headache 
condition is related to service.  While the recent outpatient 
treatment records appear to indicate treatment for headaches, 
both VA evaluators and his own private physicians have failed 
to associate this disability with a chronic condition that 
began during his active service.  The treatment records of 
the veteran during service and following service fail to show 
a chronic headache disorder that can be reasonably associated 
with active service.  

Under Justus, the veteran's contentions are presumed to be 
true for the purposes of determining whether new and material 
evidence has been submitted.  The Court has made clear, 
however, that a lay party is not competent to provide 
probative evidence as to matters requiring expertise derived 
by specialized medical knowledge, skill, expertise, training 
or education.  See Cromley v. Brown, 7 Vet. App. 376, 379 
(1995); Boeck v. Brown, 6 Vet. App. 14, 16 (1993); Grivois v. 
Brown, 6 Vet. App. 136, 140 (1994); Fluker v. Brown, 5 Vet. 
App. 296, 299 (1993); Moray v. Brown, 5 Vet. App. 211, 214 
(1993); Cox v. Brown, 5 Vet. App. 93-95 (1993); and Clarkson 
v. Brown, 4 Vet. App. 565, 657 (1993).  As the Court has 
stated, "[l]ay hypothesizing, particularly in the absence of 
any supporting medical authority, serves no constructive 
purpose and cannot be considered by the Board."  Hyder v. 
Derwinski, 1 Vet. App. 221, 222 (1991).  Accordingly, the 
veteran is not competent to associate his current alleged 
headache disorder with his active service.

Unless the veteran provides new and material evidence to 
reopen a claim, the Board is bound by expressed statutory 
mandate not to consider the merits of the case.  Barnett v. 
Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  In Barnett, the 
United States Court of Appeals for the Federal Circuit 
concluded that 38 U.S.C.A. § 7104 does not merely "empower" 
but "requires" the Board to first determine whether new and 
material evidence has been presented prior to an adjudication 
in the merits of the claim.  Thus, unless, and until, the 
veteran provides competent medical evidence that would 
provide a basis to reopen this claim, the Board may not 
unilaterally adjudicate the merits of a claim decided by the 
RO many years ago.  Accordingly, the application to reopen 
the previously denied claim of entitlement to service 
connection is denied.  

In making this determination, the Board has noted the 
veteran's apparent criticism of the VA examination held in 
August 1993.  Unfortunately, such a criticism does not 
provide a basis to find new and material evidence warranting 
the reopening of his claim.  Consequently, the veteran's 
claim is denied.


ORDER

As new and material evidence has not been received, the 
application to reopen the claim of service connection for 
headaches remains denied.



		
	M. Sabulsky
	Member, Board of Veterans' Appeals




 

